PER CURIAM.
D.E. appeals the trial court’s order finding him guilty of carrying a concealed firearm in violation of sections 790.01(2) and 775.087, Florida Statutes (2006). D.E. contends that there was insufficient evidence to support the trial court’s determination. We affirm.
Here, there is competent, substantial evidence to support the trial court’s findings and we do not disturb the trial court’s credibility determinations. See, e.g., C.C., Jr. v. State, 943 So.2d 905 (Fla. 5th DCA 2006); K.M. v. State, 545 So.2d 464 (Fla. 3d DCA 1989).
Affirmed.